UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAL PROPERTIES OF POMONA, LLC, and
 AVROHOM MANES,
                                                                  17-CV-02928 (CS)
                                         Plaintiffs,
                                                          REPLY DECLARATION OF
                     -against-
                                                       BRADLEY J. NASH IN SUPPORT OF
                                                         MOTION FOR RELIEF FROM
 VILLAGE OF POMONA, BRETT YAGEL,
                                                           ORDER AND JUDGMENT
 MAYOR OF THE VILLAGE OF POMONA,
 and DORIS ULMAN,

                                       Defendants.


       Pursuant to 28 U.S.C. § 1746, Bradley J. Nash, an attorney duly licensed to practice

before this Court, declares the following to be true under penalty of perjury:

       1.      I am counsel for the Plaintiffs Tal Properties of Pomona, LLC and Avrohom

Manes in the above-captioned matter.

       2.       I make this reply declaration in support of Plaintiffs’ motion for relief from the

order of this Court, dated January 10, 2018, granting Defendants’ motion to dismiss the

Complaint (the “Order”), and the judgment of dismissal, entered on January 12, 2018 (the

“Judgment”), pursuant to Fed. R. Civ. P. 60(b)(2), based on newly-discovered evidence, and

60(b)(3), based on Defendants’ misconduct in failing to provide land and building records

regarding comparable properties in response to Plaintiffs’ FOIL requests.

       3.      The purpose of this declaration is to place before the Court certain documents

referenced in the accompanying memorandum of law.

       4.      Attached hereto as Exhibit 1 is a true and correct copy of an Affirmation of

Esther Noe Engelson, dated November 9, 2018.
       5.        Attached hereto as Exhibit 2 is a true and correct copy of a Complaint in the

matter Central UTA of Monsey v. Village of Airmont, Case No. 7:18-cv-11103 (S.D.N.Y.).

       6.        Attached hereto as Exhibit 3 is a true and correct copy of a transcript of a

conversation among Louis Zummo, Brett Yagel and Noreen Shea.

       7.        Although the Human Rights Report is dated June 4, 2018, Plaintiffs did not

receive a copy of the Report until June 22, 2018. Plaintiffs did not receive a copy of the

investigation file (including witness interview statements and voluminous emails collected by the

investigator) until mid-July. After receiving the file, we reviewed and analyzed the records and

also conducted our own investigation and interviews of community members, and prepared the

motion papers.


Dated: January 17, 2019
       New York, New York




                                                               ______________________
                                                                 BRADLEY J. NASH




                                                   2
